PER CURIAM.
We affirm the summary judgment in favor of Anne Marie Noth. We agree with appellees that the release involved only those shares specifically set forth in the release. We reverse-the judgment in fa*1117vor of James Michael Noth, since he does not appear to have been listed as an owner of any stock. We do not address the problem with the pleadings. Appellant was sued as a limited liability company; the complaint to produce corporate records under sections 607.1601 and 607.1602, Florida Statutes (2006), alleged that appellant was “a Florida corporation with a principal place of business in Broward County, Florida.” Appellant’s answer admitted this allegation. The trial court’s judgment requires production of items listed in section 607.1601(5). If it is a limited liability company, appellant may be unable to produce the items listed. We leave it to the trial court, in the first instance, to sort out this dilemma.

Affirmed in part, reversed in part and remanded.

WARNER, GROSS, JJ., and CHUMBLEY, DOUGLAS, Associate Judge, concur.